DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RAJURKAR et al (US 20170086210).
Regarding claim 1, RAJURKAR discloses a method comprising:
 establishing a communication link using a terminal configured for communicating with a plurality of radio access technologies (RATs) (RAJURKAR: Fig. 3, ¶45-46, a communication is performed over a communication link between a terminal and a plurality of RATs); 
RAJURKAR: Fig. 3, ¶47-48, based on the latency sensitivity, a priority for the network traffic communicated in a communication session); 
classifying the plurality of RATs based on suitability for carrying the network traffic having the determined priority (RAJURKAR: ¶50, a classification of the RATs based on which RAT is better for higher priority subscription and which is for lower priority subscription); transmitting and receiving the network traffic using the RAT most suitable for carrying the network traffic and available to the terminal (RAJURKAR: Fig. 3, ¶2, ¶66, most suitable RAT is used what is available based on the IRAT); and 
dynamically monitoring RATS available to the terminal to detect if a more suitable RAT becomes available for carrying the network traffic (RAURKAR: Fig. 3 and Fig. 4, ¶30, ¶19, dynamically monitoring the RATs’ system information and quality for determining suitability).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over RAJURKAR et al (US 20170086210 A1) in view of BEALES et al (US 20190208457 A1) .

Regarding claim 2, RAJURKAR discloses method of claim 1, wherein the RATs include wireless networks (RAJURKAR: ¶22, wireless network)
RAJURKAR remains silent regarding the RATs including LEO satellites, MEO satellites, GEO satellites, terrestrial landline networks.
However, BEALES et al (US 2019/0208457) discloses the RATs including LEO satellites, MEO satellites, GEO satellites, terrestrial landline networks (BEALES: ¶3, ¶33, ¶41, MEO, LEO and GEO satellites and fiber terrestrial landlines are part of the different RATs).
A person of ordinary skill in the art working with the invention of RAJURKAR would have been motivated to use the teachings of BEALES as it provides different long distance RATs to enhance coverage of the inventive communication method over any available network. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify invention of RAJURKAR with teachings of BEALES in order to improve coverage.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524.  The examiner can normally be reached on M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461